Citation Nr: 0209298	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  95-16 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for hepatitis C, claimed as due 
to treatment by the Department of Veterans Affairs (VA) 
during hospitalization in June 1977.

2.  Entitlement to a compensable rating for the service-
connected right ear otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision of the VA 
Roanoke, Virginia Regional Office (RO).  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
June 1995.  The veteran also testified at a hearing held in 
Washington, D.C. before the undersigned member of the Board 
in April 1997. 

In a decision dated in May 1997, the Board denied the 
veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991).  The Board remanded the claim for a compensable 
rating for otitis media for additional development of the 
evidence.  The veteran appealed to the United States Court of 
Veterans Appeals (Court).  In March 1998, the Court vacated 
and remanded the Board's May 1997 decision with regard to the 
§ 1151 issue.  The claim was subsequently returned to the 
Board for action in accordance with the Joint Motion for 
Remand that formed the basis for the Court's Order.  The 
Board remanded the case in July 1998 for additional 
development of the evidence.


FINDINGS OF FACT

1  The veteran underwent a blood transfusion at a VA hospital 
in June 1977.

2.  Medical evidence indicates that the veteran's current 
hepatitis C resulted from the June 1977 blood transfusion.

3.  The veteran failed to report for a VA examination, 
scheduled in August 2000, pertaining to his claim for a 
compensable rating for the service-connected otitis media and 
no good cause is shown for his failure to report.


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was incurred during or as a 
result of VA medical treatment.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.102, 3.358 (2001).

2.  The claim for a compensable rating for the service-
connected otitis media must be denied due to failure to 
report for a VA examination.  38 C.F.R. §§ 3.327, 3.655 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156 relating to 
the definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of his 
claims has been satisfied under the circumstances presented 
in this case.  The veteran has been specifically notified 
concerning what type of evidence is necessary with respect to 
his claims.  There is no indication of any additional records 
that the RO failed to obtain.  Further, he has been notified 
in the rating decisions, the statements of the case (SOC), 
supplemental statements of the case (SSOC) and associated 
notice letters, of the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, SOC's, SSOC's and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate the claims and complied with VA's 
notification requirements.  The Board concludes that the VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
notes that the veteran failed to appear for a VA examination 
scheduled in August 2000 in conjunction with his increased 
rating claim.  The August 2001 SSOC noted the veteran's 
failure to report for the examination which was expected to 
provide evidence regarding the claim.  In light of the VA's 
attempt to provide the veteran a VA examination, the Board 
finds that no further effort to provide the veteran with an 
examination is required and the duty to assist in this regard 
has been satisfied.

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C.

A June 1977 VA hospital summary shows that the veteran was 
admitted for treatment of a rash on his back and extremities.  
He also reported blood in his saliva.  It was indicated that 
during hospitalization he was administered a transfusion of 
ten units of platelets.  The records associated with that 
treatment confirm that the blood transfusion was 
administered.  The final diagnosis was idiopathic 
thrombocytopenia.

An April 1982 private hospital summary shows that the veteran 
was seen for complaints of chills and chronic cough.  He 
denied a history of intervenous drug use.  The diagnosis was 
anicteric hepatitis. 

VA outpatient records dated from 1993 to 1997 show diagnoses 
of hepatitis C.

With regard to the law governing claims filed pursuant to 38 
U.S.C.A. § 1151, the Board notes that in 1994, the United 
States Supreme Court affirmed decisions of the United States 
Court of Appeals for Veterans Claims and the United States 
Federal Circuit Court of Appeals, which had essentially found 
that the statutory language of 38 U.S.C.A. § 1151 in effect 
at the time the claim was filed simply required a causal 
connection, and that the elements of fault or negligence were 
not a valid part of the implementing regulation.  See Brown 
v. Gardner, 513 U.S. 115 (1994).

The statute has since been modified, effective October 1, 
1997, to require VA fault as an element necessary to 
establish entitlement to the benefit sought.  However, the 
veteran is entitled to have his claim considered under the 
statutory provisions in effect at the time his claim was 
filed in August 1990.  

38 U.S.C.A. § 1151 (West 1991) provides, in pertinent part, 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of VA 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  The Supreme Court found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection but that not every additional disability is 
compensable.  In light of the Supreme Court's decision, the 
VA changed 38 C.F.R. § 3.358(c)(3), the regulation 
implementing 38 U.S.C.A. § 1151, to eliminate the requirement 
of fault.

38 C.F.R. § 3.358 (2001), provides, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of . . . hospitalization, medical 
or surgical treatment . . . , the 
following considerations will govern:

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of . . . hospitalization, 
medical or surgical treatment, . . . .

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment . . . properly 
administered with the express or implied 
consent of the veteran . . . "Necessary 
consequences" are those which are certain 
to result from, or were intended to 
result from, the . . . treatment 
administered.

Thus, where a causal connection existed and no willful 
misconduct was shown, and the additional disability did not 
fall into one of the listed exceptions, the additional 
disability would be compensated as if service connected.  Id.

After a full review of the record, including the medical 
evidence and the testimony and contentions of the veteran, 
the Board concludes that the evidence supports a finding that 
hepatitis C was incurred as a result a result of a blood 
transfusion administered during hospitalization at a VA 
facility in June 1977.  The record documents that the veteran 
had a blood transfusion at a VA facility in June 1977.  The 
first diagnosis of hepatitis C was made in 1982.  However, 
there is no evidence showing the presence of hepatitis C 
prior to the transfusion.  There is no medical evidence of an 
intervening event between the time of the transfusion and the 
time of the first diagnosis of hepatitis C which could be 
attributed as the cause of hepatitis C.  It is generally 
accepted that hepatitis C can be transmitted by a blood 
transfusion.  Cecil, Textbook of Medicine, Part XII, Chapter 
117, pp. 767-8 (20th ed. 19962).  Accordingly, the Board 
finds that the evidence supports compensation pursuant to 38 
U.S.C.A. § 1151 for hepatitis C.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358.

2.  Entitlement to a compensable rating 
for the service-connected otitis media.

The veteran claims that a compensable rating is warranted for 
his service-connected otitis media.  A review of the record 
shows that in August 2000, the RO attempted to schedule the 
veteran for a VA examination in connection with his claim.  
The record indicates that the veteran failed to report for 
that examination.  

The regulations provide that a veteran has an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with his claim, and if a veteran, 
without good cause, fails to report for such examination, a 
claim for an increase in rating is to be denied. 38 C.F.R. 
§3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the veteran, death of 
an immediate family member, etc.  Id.

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such reexaminations.  38 C.F.R. § 
3.327(a).

The claims file shows that the RO attempted to schedule the 
veteran for a VA examination of his service-connected 
disability but that he failed to appear for the same.  The 
veteran did not cooperate with the RO in its efforts to 
schedule him for a VA examination that might have provided 
evidence in support of his claims for a compensable increased 
rating.

Through its discussion in the August 2001 Supplemental 
Statement of the Case, the RO has notified the veteran of his 
duty to report for a VA examination in connection with his 
claim for a compensable rating for service-connected otitis 
media.  The RO indicated that the examination was scheduled 
in August 2000 and the veteran had failed to appear for that 
examination.  There is nothing in the record showing that the 
veteran had good cause for his failure to appear for that 
examination.  The Board notes that the duty to assist the 
veteran in developing his claim is not a one-way street, and 
the veteran has failed to cooperate in such endeavor.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  The Board finds that 
it has no alternative but to deny the veteran's claim for a 
compensable rating for the service-connected otitis media due 
to his failure to report for a scheduled VA examination.  38 
C.F.R. §§ 3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 
(1997).  Therefore, the Board concludes the veteran's claim 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


(CONTINUED ON NEXT PAGE)



ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C 
incurred as a result of VA medical treatment by the VA during 
hospitalization in June 1977 is granted.

The claim for a compensable rating for service-connected 
otitis media is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

